                Case 3:20-cv-05338-RSM Document 11 Filed 07/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9
     MITCHELL L. ANDERSON,                             Civil No. 3:20-CV-05338-RSM
10
              Plaintiff,
11
              vs.                                       ORDER AMENDING THE
12                                                      SCHEDULING ORDER
     COMMISSIONER OF SOCIAL SECURITY,
13
              Defendant.
14
              Based on Defendant’s Motion to Amend the Scheduling Order, and that Plaintiff’s
15
     Counsel has no opposition, it is hereby ORDERED that the Scheduling Order shall be amended
16
     as follows: Defendant shall have up to and including August 18, 2020, to file a Response to
17
     Plaintiff’s Complaint.
18
              DATED this 17th day of July, 2020.
19

20

21

22
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
23

24

     Page 1         ORDER - [3:20-CV-05338-RSM]
              Case 3:20-cv-05338-RSM Document 11 Filed 07/17/20 Page 2 of 2


 1
     Presented by:
 2
     s/ L. Jamala Edwards
 3   L. JAMALA EDWARDS
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-2732
     Fax: (206) 615-2531
 7   jamala.edwards@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [3:20-CV-05338-RSM]
